Case 2:21-cv-02881-CMR Document1 Filed 06/29/21 Page 1of5

JS 44 (Rev. 10/20)

The JS 44 civil cover sheet and

CIVIL COVER SHEET

the information contained hercin neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
HANNA KQIRA Wawa, Inc.
(b) County of Residence of First Listed Plaintiff _ County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Graham Baird, Esq./Law Ofcs. of Eric A. Shore PC Christopher P. Coval, Esq./Fenningham, Dempster & Coval
2 Penn Ctr., Ste 1240, 1500 JFK Bivd., Phila. PA 19102 5 Neshaminy Interplex, Ste. 315, Trevose, PA 19053
Il. BASIS OF JURISDICTION (Place an “X" in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
| 1 U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State oO 1 Cc] 1 Incorporated or Principal Place C] 4 4
of Business In This State
C] 2 U.S. Government TC 4 Diversity Citizen of Another State 2 C] 2 Incorporated and Principal Place C] 5 CT 5
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a Oo 3 C] 3 Foreign Nation C] 6 C] 6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | 1625 Drug Related Seizure + 422 Appeal 28 USC 158 -| 375 False Claims Act
120 Marine -4 310 Airplane C] 365 Personal Injury - LL of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act |__| 315 Airplane Product Product Liability | 690 Other 28 USC 157 z 3729(a))
140 Negotiable Instrument Liability Cc 367 Health Care/ 400 State Reapportionment
L] 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
: 151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted L Liability C 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans |__| 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) -| 345 Marine Product Liability 840 Trademark Corrupt Organizations
| 153 Recovery of Overpayment |_ Liability PERSONAL PROPERTY LABOR | 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[| 160 Stockholders’ Suits _ 355 Motor Vehicle 2 371 Truth in Lending Act | 485 Telephone Consumer
| 190 Other Contract Product Liability EC] 380 Other Personal | 720 Labor/Management SOCIAL SECURITY Protection Act
~ 195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) ~ 490 Cable/Sat TV
196 Franchise . Injury Ct 385 Property Damage a Railway Labor Act 862 Black Lung (923) 850 Sccuritics/Commoditics/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) = Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation [| 865 RSI (405(g)) | 891 Agricultural Acts
|_| 210 Land Condemnation J 440 Other Civil Rights Habeas Corpus: __]791 Employee Retirement | | 893 Environmental Matters
[| 220 Foreclosure LJ 44) Voting 463 Alien Detainee Income Security Act (FEDERAL TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment ~ 442 Employment a 510 Motions to Vacate L_| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 445 Housing/ Sentence or Defendant) 896 Arbitration
|_| 245 Tort Product Liability Accommodations [| 530 General L_] 871 IRS—Third Party -| 899 Administrative Procedure
[| 290 All Other Real Property | 445 Amer. w/Disabilities - [| 535 Death Penalty ~~ JMMIGRATION_| 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
_] 446 Amer. w/Disabilities -[_] 540 Mandamus & Other 465 Other Immigration |] 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|_| 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
Cc 1 Original 2 Removed from 3. Remanded from ry 4 Reinstated or Cc 5 Transferred from 6 Multidistrict 8 Mevltidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

VI. CAUSE OF ACTION

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C.A. Section 2000 et seq

Brief description of cause:
discrimination

 

 

 

VI. REQUESTED IN
COMPLAINT:

[-] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
UNDER RULE 23, F.R.Cv.P. 150,000.00 JURY DEMAND: — [k]Yes [J No

 

VIII. RELATED CASE(S)

IF ANY

(See instructions):

 

 

JUDGE DOCKET NUMBER
DATE AGNATURE OF 4A TORNEY OF RECORD
06/29/2021

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:21-cv-02881-CMR Document1 Filed 06/29/21 Page 2 of5
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indivate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff 9639 Amelia Plantation Drive, Katy, TX 77449

 

Address of Defendant: 260 West Baltimore Pike, Wawa, PA 19063

 

 

 

Place of Accident, Incident or Transaction: Audubon, PA
RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

{. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No [ |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [] No [ |
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No [ |
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No []
case filed by the same individual?

I certify that, to my knowledge, the within case [[] is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
sure, 06/29/2021 Cree Cprak_ 93368

Attorney-at-Law / Pro Se Plaintiff Attorney I.D. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts
FELA Airplane Personal Injury

Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury

Labor-Management Relations
Civil Rights

Other Personal Injury (Please specify):
Products Liability

Habeas Corpus Products Liability —- Asbestos
Securities Act(s) Cases All other Diversity Cases

Social Security Review Cases (Please specify):

Baer awWAWN

DOOOOOOOOO =

 

QOODOROOOOOO =

“L°

All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Christopher P. Coval

, counsel of record or pro se plaintiff, do hereby certify:

 

[_ Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
4d exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE: 06/29/2021 Sign here if applicable 93368

Attorney-at-Law / Pro Se Plaintiff Attorney I.D. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
_ Case.2:21-cv-02881-CMR Document1 Filed 06/29/21 Page 3 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

' CASE MANAGEMENT TRACK DESIGNATION FORM

HANNA KQIRA ~ : CIVIL ACTION
WAWA,INC | an NO,

In accordance with the Civil Justicé Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a Case Management Track Designation Form in all civil cases at the time of filing the
complaint arid serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
form.) In the event that a defendant does not agree with the plaintiff regarding said designation, that
defendant. shall, with its. first appearance, submit to the clerk of court-and serve on the plaintiff and all
other parties, a Case Management Track Designation Form specifying the track to which that defendant
believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) . Habeas Corpus ~ Cases brought under 28 U.S.C. § 2241 through § 2255. ‘ { )
(b} Social Security ~ Cases requesting review of a decision of the Secretary of Health

‘and Human Services denying plaintiff Social Security Benefits. ( )
(c) . Afbitration ~ Cases required to be designated for arbitration under Local Civil Rule 53.2. )

-(d): Asbestos — Cases involving claims for personal injury or property darnage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the.court, (See reverse side of this form for a detailed explanation of special

 

management cases.) ( )
(f} Standard Management — Cases that do not fall into any one of the other tracks. {(X)
06/29/2021 Christopher P. Coval ‘Defendant, Wawa, Inc.
Date Attorney-at-law Attorney for
215-639-4070 215-639-8995 ccoval@fsdc-law.com

 

Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

Appendix |
638
Case 2:21-cv-02881-CMR Document1 Filed 06/29/21 Page 4 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HANNA KQIRA
Plaintiff,
Civil Action
VS.
No.
WAWA, INC.
Defendant.
NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, Wawa, Inc. (“Defendant”),
hereby removes this action from the Court of Common Pleas, Montgomery County,
| Pennsylvania to the United States District Court for the Eastern District of Pennsylvania, and, in

support thereof, avers the following:

1. Complaint. Plaintiff commenced this action by filing a Complaint in the Court of
Common Pleas, Montgomery County, Pennsylvania on May 25, 2021. Pursuant to 28 U.S.C. §
1446(a), a copy of all process, pleadings, and orders served upon Defendant in that action are
attached as Exhibit “A.”

2. Timely Removal. This Notice of Removal is filed within thirty (30) days of
receipt of service by Defendant on June 17, 2021. See Murphy Bros., Inc. v. Michetti Pipe |
Stringing, Inc., 526 U.S. 344 (1999).

3. Basis for Jurisdiction. The basis for removal is federal question jurisdiction
pursuant to 28 U.S.C. § 1331 (e., Title VII claims asserted in the Complaint).

4. Process and Service. In accordance with 28 U.S.C. § 1446(d), Defendant will file
a certified copy of this Notice of Removal with the Court of Common Pleas, Montgomery

County, Pennsylvania and will promptly serve a copy of this Notice of Removal on Plaintiff's

counsel of record.
Case 2:21-cv-02881-CMR Document1 Filed 06/29/21 Page 5 of5

WHEREFORE, notice is given that this action is removed from the Court of Common

Pleas, Montgomery County, Pennsylvania to the United States District Court for the Eastern

District of Pennsylvania.

Dated: June 29, 2021

Respectfully submitted,

FENNINGHAM, DEMPSTER & COVAL LLP

Os Ck

 

CHRISTOPHER P. COVAL, ESQUIRE
Attorney I.D. #93688

Fenningham, Dempster & Coval LLP

5 Neshaminy Interplex

Suite 315

Trevose, PA 19053

215-639-4070

ccoval@fsdc-law.com

Attorney for Defendant,
Wawa, Inc.
